DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Phoenix Rheinrohr (GB775233) in view of Nyffeler et al (US Pat. 4530521).
Regarding Claim 1, Phoenix Rheinrohr teaches a system for coupling pipes (Page 1, Lines 12-20) comprising:
a first pipe having a tapered, spigot end (Fig. 2- left pipe 6; Pg. 2, Lines 25-30-discussing the taper);
a second pipe having a tapered, spigot end (Fig. 2- right pipe 6; Pg. 2, Lines 25-30-discussing the taper);
wherein the first pipe and the second pipe are made from a reinforced thermosetting resin (RTR) (Page 1, Lines 31-48), and
a coupler (Fig. 2- collar 5) having two tapered socket ends adapted to internally receive the respective tapered, spigot ends of the first pipe and the second pipe (Fig. 2- see pipes 6 internally received by collar 5), 
wherein the tapered, spigot ends of the first and second pipe, and the tapered socket ends of the coupler are coated with a tie layer comprising at least a thermoplastic material (Page 1, Lines 60-65- pipe ends are provided with weldable (thermoplastic) plastic; Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic)
Phoenix Rheinrohr does not appear to explicitly teach the coupler comprising a resistive element implanted therein, wherein the resistive element is implanted adjacent to the tie layer of the coupler and wherein, upon application of electricity to the electrodes, the resistive element is heated sufficiently to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the first pipe and the second pipe to the coupler.

Nyfeller teaches an alternative method of joining pipes (Abstract) wherein the coupler comprises a resistive element implanted therein (in the body of the coupler) (Fig. 1- resistance heating wire 6 embedded in socket 3) and connected to electrodes extending to an exterior of the coupler (Fig. 1- resistance heating wire 6 connected to contacts 8), and wherein, upon application of electricity to the electrodes, the resistive element is heated sufficiently to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the first pipe and the second pipe to the coupler (Col. 3, Lines 14-26- describing the electrofusion process) in order to form an electrically weldable socket with a satisfactory joint (Col. 2, Lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phoenix Rheinrohr to include a resistive element embedded in the coupler as taught by Nyffeler with reasonable expectation of success to form an electrically weldable socket with a satisfactory joint (Col. 2, Lines 39-44).
As Nyffeler teaches a resistance element embedded in the coupler (Fig. 1- resistance heating wire 6 embedded in socket 3) and Phoenix Rheinrohr teaches the tapered socket ends of the coupler are coated with a tie layer comprising at least a thermoplastic material (Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic), the combination of Phoenix Rheinrohr and Nyffeler teaches the resistive element is implanted adjacent to the tie layer of the coupler.

Regarding Claim 2, Phoenix Rheinrohr further teaches the coupler is made of the reinforced thermoplastic material (Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic). Nyffeler also teaches the coupler is made of the reinforced thermoplastic material (Col. 3, Lines 15-16).

Regarding Claim 5, Nyfeller further teaches the resistive element is a metallic coil (Col. 2, Lines 18-19).

Regarding Claim 6, Nyffeler further teaches the resistive element is at least a portion of the metallic coil directly exposed to the interior of the coupler (Fig. 2; Col. 3, Lines 44-50- resistance heating wire is disposed on the inner part 15).

Regarding Claim 7, Phoenix Rheinrohr teaches a method of coupling (Page 1, Lines 12-20) a first pipe and a second pipe (Fig. 2- pipes 6) with a coupler (Fig. 2- collar 5), 
wherein the first pipe and the second pipe are made from a reinforced thermosetting resin (RTR) (Page 1, Lines 31-48) and each have a tapered, spigot end (Fig. 2- pipes 6), 
wherein the coupler has two tapered socket ends adapted to internally receive the respective tapered, spigot ends of the first pipe and the second pipe (Fig. 2- see pipes 6 internally received by collar 5), the method comprising
coating the tapered, spigot ends of the first and second pipe, and the tapered socket ends of the coupler with a tie layer comprising at least a thermoplastic material (Page 1, Lines 60-65- pipe ends are provided with weldable (thermoplastic) plastic; Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic); and
inserting the first pipe and the second pipe into the coupler (Fig 2- pipes 6 inserted into collar 5)

Phoenix Rheinrohr does not appear to explicitly teach the coupler comprising a resistive element implanted therein and connected to electrodes extending to an exterior of the coupler, coating the ends of the pipes such that the resistive element is implanted adjacent to the tie layer of the coupler and applying of electricity to the electrodes such that the resistive elements heat sufficiently to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the first pipe and the second pipe to the coupler.

Nyfeller teaches an alternative method of joining pipes (Abstract) wherein the coupler comprises a resistive element implanted therein (in the body of the coupler) (Fig. 1- resistance heating wire 6 embedded in socket 3) and connected to electrodes extending to an exterior of the coupler (Fig. 1- resistance heating wire 6 connected to contacts 8), and applying of electricity to the electrodes such that the resistive elements heat sufficiently to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the first pipe and the second pipe to the coupler (Col. 3, Lines 14-26- describing the electrofusion process) to form an electrically weldable socket with a satisfactory joint (Col. 2, Lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phoenix Rheinrohr to include a resistive element embedded in the coupler as taught by Nyffeler with reasonable expectation of success to form an electrically weldable socket with a satisfactory joint (Col. 2, Lines 39-44).
As Nyffeler teaches a resistance element embedded in the coupler (Fig. 1- resistance heating wire 6 embedded in socket 3) and Phoenix Rheinrohr teaches the tapered socket ends of the coupler are coated with a tie layer comprising at least a thermoplastic material (Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic), the combination of Phoenix Rheinrohr and Nyffeler teaches coating the tapered, spigot ends of the first and second pipe, and the tapered socket ends of the coupler with a tie layer comprising at least a thermoplastic material, such that the resistive element is implanted adjacent to the tie layer of the coupler.

Regarding Claim 8, Phoenix Rheinrohr further teaches the coupler is made of the reinforced thermoplastic material (Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic). Nyffeler also teaches the coupler is made of the reinforced thermoplastic material (Col. 3, Lines 15-16).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Phoenix Rheinrohr (GB775233) in view of Nyffeler et al (US Pat. 4530521) and Schmidt et al (PGPub 2013/0036604).
Regarding Claim 11, Nyffeler further teaches the resistive element of the coupler is a metallic coil (Col. 2, Lines 18-19) and at least a portion of the metallic coil is exposed to the interior of the coupler (Fig. 2; Col. 3, Lines 44-50- resistance heating wire is disposed on the inner part 15).

Phoenix Rheinrohr and Nyffeler do not appear to explicitly teach the method further comprising connecting the electrodes of the coupler to ground so as to discharge static electricity built up on the first pipe or the second pipe.

Schmidt teaches an alternative system of joined pipes (Abstract) wherein a grounding structure is included on the coupler (Fig. 4- showing ground lug assembly) in order to dissipate static build-up from a joint area in the system in a composite structural component system [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phoenix Rheinrohr and Nyffeler to include a grounding structure on the couple as taught by Schmidt with reasonable expectation of success to dissipate static build-up from a joint area in the system in a composite structural component system [0007] thus meeting the instant limitation of connecting the electrodes of the coupler to ground so as to discharge static electricity built up on the first pipe or the second pipe.

Response to Arguments
In view of Applicant’s amendments, a new rejection in view of Phoenix Rheinrohr (GB775233) and Nyffeler et al (US Pat. 4530521) is made to address the new limitations of Claims 1 and 7.  Examiner notes these new limitations include the resistive element is implanted adjacent to the tie layer of the coupler.
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Applicant argues that Nyffeler fails to teach or suggest the tapered, spigot ends of the first and second pipe, and the tapered socket ends of the coupler are coated with a tie layer comprising at least a thermoplastic material, wherein the resistive element is implanted adjacent to the tie layer of the coupler.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully disagrees with Applicant’s assertion noting Nyffeler was relied upon to teach the embedded resistive element in the body of the coupler (Fig. 1) and utilizing a thermoplastic material for the pipes and coupler (Col. 3, Lines 15-16) but notes Phoenix Rheinrohr was relied upon to teach coating the tapered (Fig. 2), reinforced thermosetting resin with a thermoplastic layer (Page 1, Lines 60-65- pipe ends are provided with weldable (thermoplastic) plastic; Page 2, Lines 1-3- the collar consists of weldable (thermoplastic) plastic).  Thus, the combination of Phoenix Rheinrohr and Nyffeller teaches the tapered, spigot ends of the first and second pipe, and the tapered socket ends of the coupler are coated with a tie layer comprising at least a thermoplastic material, wherein the resistive element is implanted adjacent to the tie layer of the coupler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        6/24/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712